Exhibit 10.1
LOAN AGREEMENT
Dated as of December 19, 2008
between
INTERPHASE CORPORATION
and
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
       
ARTICLE I Definitions
    1  
 
       
Section 1.1 Definitions
    1  
Section 1.2 Accounting Matters
    8  
Section 1.3 Other Definitional Provisions
    8  
 
       
ARTICLE II Revolving Credit Advances and Guidance Line of Credit
    8  
 
       
Section 2.1 Revolving Credit Advances
    8  
Section 2.2 General Provisions Regarding Interest; Etc
    10  
Section 2.3 Unused Facility Fee
    10  
Section 2.4 Use of Proceeds
    10  
 
       
ARTICLE III Payments
    11  
 
       
Section 3.1 Method of Payment
    11  
Section 3.2 Prepayments
    11  
 
       
ARTICLE IV Security
    11  
 
       
Section 4.1 Collateral
    11  
Section 4.2 Setoff
    11  
 
       
ARTICLE V Conditions Precedent
    12  
 
       
Section 5.1 Initial Extension of Credit
    12  
Section 5.2 All Extensions of Credit
    13  
 
       
ARTICLE VI Representations and Warranties
    13  
 
       
Section 6.1 Corporate Existence
    13  
Section 6.2 Financial Statements; Etc
    14  
Section 6.3 Action; No Breach
    14  
Section 6.4 Operation of Business
    14  
Section 6.5 Litigation and Judgments
    14  
Section 6.6 Rights in Properties; Liens
    15  
Section 6.7 Enforceability
    15  
Section 6.8 Approvals
    15  
Section 6.9 Debt
    15  
Section 6.10 Taxes
    15  
Section 6.11 Use of Proceeds; Margin Securities
    15  
Section 6.12 ERISA
    15  
Section 6.13 Disclosure
    16  
Section 6.14 Subsidiaries, Ventures, Etc
    16  

 

-i-



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
       
Section 6.15 Agreements
    16  
Section 6.16 Compliance with Laws
    16  
Section 6.17 Inventory
    16  
Section 6.18 Investment Company Act
    16  
Section 6.19 Public Utility Holding Company Act
    17  
Section 6.20 Intellectual Property
    17  
Section 6.21 Depository Relationship
    17  
 
       
ARTICLE VII Affirmative Covenants
    17  
 
       
Section 7.1 Reporting Requirements
    17  
Section 7.2 Maintenance of Existence; Conduct of Business
    19  
Section 7.3 Maintenance of Properties
    19  
Section 7.4 Taxes and Claims
    19  
Section 7.5 Insurance
    19  
Section 7.6 Inspection Rights
    19  
Section 7.7 Keeping Books and Records
    19  
Section 7.8 Compliance with Laws
    19  
Section 7.9 Compliance with Agreements
    19  
Section 7.10 Further Assurances
    20  
Section 7.11 ERISA
    20  
 
       
ARTICLE VIII Negative Covenants
    20  
 
       
Section 8.1 Transactions With Affiliates
    20  
Section 8.2 Nature of Business
    20  
Section 8.3 Environmental Protection
    20  
Section 8.4 Accounting
    20  
Section 8.5 No Negative Pledge
    20  
 
       
ARTICLE IX Financial Covenants
    21  
 
       
OMITTED
    21  
 
       
ARTICLE X Default
    21  
 
       
Section 10.1 Events of Default
    21  
Section 10.2 Remedies Upon Default
    23  
Section 10.3 Performance by the Lender
    23  

 

-ii-



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
       
ARTICLE XI Miscellaneous
    23  
 
       
Section 11.1 Expenses
    23  
Section 11.2 INDEMNIFICATION
    24  
Section 11.3 Limitation of Liability
    24  
Section 11.4 No Duty
    24  
Section 11.5 Lender Not Fiduciary
    25  
Section 11.6 Omitted
    25  
Section 11.7 No Waiver; Cumulative Remedies
    25  
Section 11.8 Successors and Assigns
    25  
Section 11.9 Survival
    25  
Section 11.10 ENTIRE AGREEMENT; AMENDMENT
    25  
Section 11.11 Notices
    26  
Section 11.12 Governing Law; Venue; Service of Process
    26  
Section 11.13 Counterparts
    26  
Section 11.14 Severability
    26  
Section 11.15 Headings
    26  
Section 11.16 Participations; Etc
    26  
Section 11.17 Construction
    27  
Section 11.18 Independence of Covenants
    27  
Section 11.19 WAIVER OF JURY TRIAL
    27  
Section 11.20 Arbitration
    27  
Section 11.21 Additional Interest Provision
    29  
Section 11.22 Ceiling Election
    30  

 

 -iii- 



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
THIS LOAN AGREEMENT (the “Agreement”) dated as of December 19, 2008, is between
INTERPHASE CORPORATION, a Texas corporation (the “Borrower”), and TEXAS CAPITAL
BANK, NATIONAL ASSOCIATION, a national banking association (the “Lender”).
R E C I T A L S:
The Borrower has requested that the Lender extend credit to the Borrower in as
described in this Agreement. The Lender is willing to make such credit available
to the Borrower upon and subject to the provisions, terms and conditions
hereinafter set forth.
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
ARTICLE I
Definitions
Section 1.1 Definitions. As used in this Agreement, all exhibits, appendices and
schedules hereto and in any note, certificate, report or other Loan Documents
made or delivered pursuant to this Agreement, the following terms will have the
meanings given such terms in this Section 1 or in the provision, section or
recital referred to below:
“AAA” has the meaning for such term set forth in Section 11.20 of the Agreement.
“Advance” means an advance by the Lender to the Borrower pursuant to
Section 2.1(a) of this Agreement.
“Advance Request Form” means a certificate, in a form approved by the Lender,
properly completed and signed by the Borrower requesting an Advance.
“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds five percent (5%) or more of any class of voting
stock of such Person; or (c) five percent (5%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question. The term “control” means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, in no event shall the Lender be deemed an
Affiliate of the Borrower or any of its Subsidiaries or Affiliates.
“Agreement” has the meaning set forth in the Introductory Paragraph hereto, as
the same may, from time to time, be amended, modified, restated, renewed,
waived, supplemented, or otherwise changed, and includes all schedules, exhibits
and appendices attached or otherwise identified therewith.

      LOAN AGREEMENT   Page 1

 

 



--------------------------------------------------------------------------------



 



“Borrowing Base” means, at any time, an amount equal to seventy-five percent
(75%) of the Market Value of (a) commercial paper in the Collateral Account
rated P-1/A-1 by Moody’s and Standard & Poor’s, respectively, and (b) investment
grade securities rated BBB or better by Standard & Poor’s.
“Borrowing Base Report” means, as of any date of preparation, a certificate
setting forth the Borrowing Base (in a form acceptable to the Lender prepared by
and certified by the chief financial officer of the Borrower.
“Borrower” means the Person identified as such in the Introductory Paragraph
hereof, and its successors and assigns.
“Business Day” has the meaning assigned to it in the Note.
“Capital Expenditure” shall mean any expenditure by a Person for (a) an asset
which will be used in a year or years subsequent to the year in which the
expenditure is made and which asset is properly classified in relevant financial
statements of such Person as equipment, real property, a fixed asset or a
similar type of capitalized asset in accordance with GAAP or (b) an asset
relating to or acquired in connection with an acquired business, and any and all
acquisition costs related to (a) or (b) above.
“Capital Lease Obligation” shall mean the amount of Debt under a lease of
Property by a Person that would be shown as a liability on a balance sheet of
such Person prepared for financial reporting purposes in accordance with GAAP.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.
“Collateral” has the meaning for such term set forth in Section 4.1 of this
Agreement.
“Collateral Account” means that certain custodian account no. 004239 maintained
by Texas Capital Bank, National Association, as custodian, in the name of
Borrower. Lender shall have a first priority security interest in such account
and all financial assets set forth therein, and there shall exist no other lien,
security interest or other encumbrance in such account or financial assets.
“Commitment” means the obligation of the Lender to make Advances pursuant to
Section 2.1 in an aggregate principal amount at any time outstanding up to but
not exceeding Five Million and No/100 Dollars ($5,000,000.00), subject, however,
to termination pursuant to Section 10.2.
“Compliance Certificate” means a certificate (in a form acceptable to Lender)
prepared by and executed by the chief financial officer of the Borrower.

      LOAN AGREEMENT   Page 2

 

 



--------------------------------------------------------------------------------



 



“Constituent Documents” means (i) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (ii) in the case of a general
partnership, its partnership agreement; (iii) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(iv) in the case of a trust, its trust agreement; (v) in the case of a joint
venture, its joint venture agreement; (vi) in the case of a limited liability
company, its articles of organization and operating agreement or regulations;
and (vii) in the case of any other entity, its organizational and governance
documents and agreements.
“Debt” means as to any Person at any time (without duplication): (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than ninety
(90) days, (d) all Capital Lease Obligations of such Person, (e) all Debt or
other obligations of others Guaranteed by such Person, (f) all obligations
secured by a Lien existing on property owned by such Person, whether or not the
obligations secured thereby have been assumed by such Person or are non-recourse
to the credit of such Person, (g) any other obligation for borrowed money or
other financial accommodations which in accordance with GAAP would be shown as a
liability on the balance sheet of such Person, (h) any repurchase obligation or
liability of a Person with respect to accounts, chattel paper or notes
receivable sold by such Person, (i) any liability under a sale and leaseback
transaction that is not a Capital Lease Obligation, (j) any obligation under any
so-called “synthetic leases”, (k) any obligation arising with respect to any
other transaction that is the functional equivalent of borrowing but which does
not constitute a liability on the balance sheets of a Person, (l) all
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers’ acceptances, surety or other bonds and
similar instruments, and (m) all liabilities of such Person in respect of
unfunded vested benefits under any Plan.
“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.
“Default Interest Rate” has the meaning assigned to it in the Note.
“Dispute” means any action, dispute, claim or controversy of any kind, whether
in contract or tort, statutory or common law, legal or equitable, now existing
or hereafter arising under or in connection with, or in any way pertaining to,
this Agreement and each other document, contract and instrument required hereby
or now or hereafter delivered to Lender in connection herewith, or any past,
present or future extensions of credit and other activities, transactions or
obligations of any kind related directly or indirectly to any of the foregoing
documents, including without limitation, any of the foregoing arising in
connection with the exercise of any self-help, ancillary or other remedies
pursuant to any of the foregoing documents.
“Disclosure Schedule” means the schedule of the same name attached hereto.
“Dollars” and “$” mean lawful money of the United States of America.
“Environmental Laws” means any and all federal, state, and local laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., as the same may be amended or supplemented from time to time.

      LOAN AGREEMENT   Page 3

 

 



--------------------------------------------------------------------------------



 



“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses, (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.
“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as the Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with the Borrower.
“Event of Default” has the meaning specified in Section 10.1.
“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.
“Governmental Authority” means any nation or government, any state or political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person as well as any obligation or liability, direct or indirect,
contingent or otherwise, of such Person (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt or other obligation or
liability (whether arising by virtue of partnership arrangements, by agreement
to keep-well, to purchase assets, goods, securities or services, to operate
Property, to take-or-pay, or to maintain net worth or working capital or other
financial statement conditions or otherwise) or (b) entered into for the purpose
of indemnifying or assuring in any other manner the obligee of such Debt or
other obligation or liability of the payment thereof or to protect the obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

      LOAN AGREEMENT   Page 4

 

 



--------------------------------------------------------------------------------



 



“Guarantor” means any Person who from time to time guarantees all or any part of
the Obligations.
“Guaranty” means a written guaranty of each Guarantor in favor of the Lender, in
form and substance satisfactory to Lender, as the same may be amended, modified,
restated, renewed, replaced, extended, supplemented or otherwise changed from
time to time.
“Guidance Line of Credit” means the guidance line of credit established in
Section 2.1(b) hereof.
“Guidance Line Obligations” means, at any time, the aggregate outstanding
obligations of Borrower to Lender under foreign currency forward contracts
entered into pursuant to Section 2.1(b) of this Agreement.
“Guidance Line Borrowing Base Usage” means, at any time, the greater of
(i) twenty percent (20%) of the Guidance Line Obligations, and (ii) 110% of the
aggregate mark to market losses on any of Borrower’s foreign currency exchange
contracts with Lender.
“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.
“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or title retention agreement), whether arising by contract, operation of law, or
otherwise.
“Loan Documents” means this Agreement and all promissory notes, security
agreements, deeds of trust, assignments, letters of credit, guaranties, foreign
currency forward contracts, and other instruments, documents, and agreements
executed and delivered pursuant to or in connection with this Agreement, as such
instruments, documents, and agreements may be amended, modified, renewed,
restated, extended, supplemented, replaced, consolidated, substituted, or
otherwise changed from time to time.
“Market Value” means, for any asset, the current market value of such asset
determined by Lender using its most readily available sources, and such
determination shall be deemed final and conclusive for all purposes.

      LOAN AGREEMENT   Page 5

 

 



--------------------------------------------------------------------------------



 



“Maximum Lawful Rate” means, at any time, the maximum rate of interest which may
be charged, contracted for, taken, received or reserved by the Lender in
accordance with applicable Texas law (or applicable United States federal law to
the extent that such law permits Lender to charge, contract for, receive or
reserve a greater amount of interest than under Texas law). The Maximum Lawful
Rate shall be calculated in a manner that takes into account any and all fees,
payments, and other charges in respect of the Loan Documents that constitute
interest under applicable law. Each change in any interest rate provided for
herein based upon the Maximum Lawful Rate resulting from a change in the Maximum
Lawful Rate shall take effect without notice to the Borrower at the time of such
change in the Maximum Lawful Rate.
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.
“Note” means the promissory note of the Borrower payable to the order of the
Lender evidencing the Advances, in form and substance acceptable to Lender, and
all amendments, extensions, renewals, replacements, and modifications thereof.
“Obligated Party” means any Guarantor or any other Person who is or becomes
party to any agreement that guarantees or secures payment and performance of the
Obligations or any part thereof.
“Obligations” means all obligations, indebtedness, and liabilities of the
Borrower, each Guarantor and any other Obligated Party to the Lender or
Affiliates of the Lender, or both, now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, the obligations, indebtedness, and liabilities under this Agreement,
any Swap Contract, any foreign currency forward contract, the other Loan
Documents, any cash management or treasury services agreements and all interest
accruing thereon (whether a claim for post-filing or post-petition interest is
allowed in any insolvency, reorganization or similar proceeding) and all
attorneys’ fees and other expenses incurred in the enforcement or collection
thereof.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.
“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.
“Plan” means any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA.
“Pledge Agreement” means the Pledge Agreement of the Borrower in favor of the
Lender, in form and substance satisfactory to the Lender, as the same may be
amended, restated, supplemented, modified, or changed from time to time.
“Principal Office” means the principal office of the Lender, presently located
at 2100 McKinney Avenue, Suite 900, Dallas, Texas 75201.
“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

      LOAN AGREEMENT   Page 6

 

 



--------------------------------------------------------------------------------



 



“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.
“Related Indebtedness” has the meaning set forth in Section 11.21 of this
Agreement.
“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
property.
“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.
“Reportable Event” means any of the events set forth in Section 4043 of ERISA.
“Security Documents” means the Pledge Agreement, any Guaranty and each and every
security agreement, guaranty, pledge, mortgage, deed of trust or other
collateral security agreement required by or delivered to the Lender from time
to time to secure the Obligations or any portion thereof.
“Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the Borrower or one or more of the Subsidiaries or by the Borrower and one or
more of the Subsidiaries; and (b) any other entity (i) of which at least a
majority of the ownership, equity or voting interest is at the time directly or
indirectly owned or controlled by one or more of the Borrower and the
Subsidiaries and (ii) which is treated as a subsidiary in accordance with GAAP.
“Swap Contract” means any agreement (including related confirmations and
schedules) between the Borrower and the Lender or any Affiliate of the Lender
now existing or hereafter entered into which is, or relates to, a rate swap,
basis swap, forward rate transaction, cap transaction, floor transaction, collar
transaction or any other similar transactions (including any option with respect
to any of these transactions) or any combination thereof.
“Termination Date” means 11:00 A.M. Dallas, Texas time on December 19, 2013, or
such earlier date on which the Commitment terminates as provided in this
Agreement.
“UCC” means the Chapters 1 through 11 of the Texas Business and Commerce Code,
as amended from time to time.

      LOAN AGREEMENT   Page 7

 

 



--------------------------------------------------------------------------------



 



Section 1.2 Accounting Matters. Any accounting term used in this Agreement or
the other Loan Documents shall have, unless otherwise specifically provided
therein, the meaning customarily given such term in accordance with GAAP, and
all financial computations thereunder shall be computed, unless otherwise
specifically provided therein, in accordance with GAAP consistently applied;
provided, that all financial covenants and calculations in the Loan Documents
shall be made in accordance with GAAP as in effect on the date of this Agreement
unless the Borrower and the Lender shall otherwise specifically agree in
writing. That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.
Section 1.3 Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein”, and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise specified, all
Article and Section references pertain to this Agreement. Terms used herein that
are defined in the UCC, unless otherwise defined herein, shall have the meanings
specified in the UCC.
ARTICLE II
Revolving Credit Advances and Guidance Line of Credit
Section 2.1 Revolving Credit Advances.
A. Advances. Subject to the terms and conditions of this Agreement, the Lender
agrees to make one or more Advances to the Borrower from time to time from the
date hereof to and including the Termination Date in an aggregate principal
amount at any time outstanding up to but not exceeding the amount of the
Commitment, provided that the aggregate amount of all Advances at any time
outstanding shall not exceed the (A) lesser of (i) the amount of the Commitment
or (ii) the Borrowing Base, minus (B) the Guidance Line Borrowing Base Usage.
Subject to the foregoing limitations, and the other terms and provisions of this
Agreement, the Borrower may borrow, repay, and reborrow hereunder.
1. The Note. The obligation of the Borrower to repay the Advances and interest
thereon shall be evidenced by the Note executed by the Borrower, payable to the
order of the Lender, in the principal amount of the Commitment as originally in
effect, and dated the date hereof.
2. Repayment of Advances. The Borrower shall repay the unpaid principal amount
of all Advances on the Termination Date, unless sooner due by reason of
acceleration by the Lender as provided in this Agreement.
3. Prepayment. Borrower shall be entitled to prepay the Advances in accordance
with the terms and provision of the Note.

      LOAN AGREEMENT   Page 8

 

 



--------------------------------------------------------------------------------



 



4. Interest. The unpaid principal amount of the Note shall, subject to the
following sentence, bear interest as provided in the Note. If at any time the
rate of interest specified in the Note would exceed the Maximum Lawful Rate but
for the provisions thereof limiting interest to the Maximum Lawful Rate, then
any subsequent reduction shall not reduce the rate of interest on the Advances
below the Maximum Lawful Rate until the aggregate amount of interest accrued on
the Advances equals the aggregate amount of interest which would have accrued on
the Advances if the interest rate had not been limited by the Maximum Lawful
Rate. Accrued and unpaid interest on the Advances shall be payable as provided
in the Note and on the Termination Date.
5. Borrowing Procedure. The Borrower shall give the Lender notice of each
Advance by means of an Advance Request Form containing the information required
therein and delivered (by hand or by mechanically confirmed facsimile) to the
Lender no later than 3:00 p.m. (Texas time) on the day on which the Advance is
desired to be funded. Advances shall be in a minimum amount of $50,000.00. The
Lender at its option may accept telephonic requests for such Advances, provided
that such acceptance shall not constitute a waiver of the Lender’s right to
require delivery of an Advance Request Form in connection with subsequent
Advances. Any telephonic request for a Advance by the Borrower shall be promptly
confirmed by submission of a properly completed Advance Request Form to the
Lender, but failure to deliver an Advance Request Form shall not be a defense to
payment of the Advance. The Lender shall have no liability to the Borrower for
any loss or damage suffered by the Borrower as a result of the Lender’s honoring
of any requests, execution of any instructions, authorizations or agreements or
reliance on any reports communicated to it telephonically, by facsimile or
electronically and purporting to have been sent to the Lender by the Borrower
and the Lender shall have no duty to verify the origin of any such communication
or the identity or authority of the Person sending it. Subject to the terms and
conditions of this Agreement, each Advance shall be made available to the
Borrower by depositing the same, in immediately available funds, in an account
of the Borrower designated by the Borrower maintained with the Lender at the
Principal Office.
B. Guidance Line of Credit. Lender may, in its sole and absolute discretion,
enter into foreign currency forward contracts with Borrower from time to time
from the date hereof to December 19, 2013 up to the aggregate amount of
$7,500,000.00; provided, however, (i) that the Guidance Line Borrowing Base
Usage shall not exceed the Borrowing Base minus all outstanding Advances, and
(ii) the term of any such foreign currency forward contract cannot exceed one
(1) year and cannot extend past the Termination Date. No provision in this
Agreement or any other Loan Document shall in any way obligate Lender to enter
into any foreign currency forward contract with Borrower. Borrower shall execute
any and all documents, instruments and agreements requested by Lender in
connection with such forward contracts and such items shall be deemed to be Loan
Documents for all purposes.

      LOAN AGREEMENT   Page 9

 

 



--------------------------------------------------------------------------------



 



Section 2.2 General Provisions Regarding Interest; Etc.
A. Default Interest. Any outstanding principal of any Advance and (to the
fullest extent permitted by law) any other amount payable by the Borrower under
this Agreement or any other Loan Document that is not paid in full when due
(whether at stated maturity, by acceleration, or otherwise) shall bear interest
at the Default Interest Rate for the period from and including the due date
thereof to but excluding the date the same is paid in full. Additionally, upon
the occurrence of an Event of Default (and from the date of such occurrence) all
outstanding and unpaid principal amounts of all of the Obligations shall, to the
extent permitted by law, bear interest at the Default Interest Rate until such
time as the Lender shall waive in writing the application of the Default
Interest Rate to such Event of Default situation. Interest payable at the
Default Interest Rate shall be payable from time to time on demand.
B. Computation of Interest. Interest on the Advances and all other amounts
payable by the Borrower hereunder shall be computed on the basis of a year of
360 days and the actual number of days elapsed (including the first day but
excluding the last day) unless such calculation would result in a usurious rate,
in which case interest shall be calculated on the basis of a year of 365 or
366 days, as the case may be.
Section 2.3 Unused Facility Fee. The Borrower agrees to pay to the Lender an
unused facility fee on the daily average unused amount of the Commitment for the
period from and including the date of this Agreement to and including the
Termination Date, at the rate set forth below per annum based on a 360 day year
and the actual number of days elapsed based on the respective total deposits
maintained by Borrower with Lender. For the purpose of calculating the
commitment fee hereunder, the Commitment shall be deemed utilized by the amount
of all outstanding Advances. The unused facility fee shall be payable in arrears
on the first day of each calendar quarter commencing January 1, 2009, based on
the average of Borrower’s deposits maintained with Lender during the immediately
preceding calendar quarter (rounded up to the next highest dollar) and on the
Termination Date. Borrower shall use its deposit balance with Lender to offset
any treasury management fees charged by Lender. The initial Unused Facility Fee
for the calendar quarter ending December 31, 2008 shall be .75%.

          Total Deposits   Unused Facility Fee  
 
       
$15,000,000 or more
    .25 %
 
       
$10,000,001 to $14,999,999
    .375 %
 
       
$5,000,001 to $10,000,000
    .50 %
 
       
$5,000,000 or less
    .75 %

Section 2.4 Use of Proceeds. The proceeds of the Advances shall be used by the
Borrower for business and commercial purposes.

      LOAN AGREEMENT   Page 10

 

 



--------------------------------------------------------------------------------



 



ARTICLE III
Payments
Section 3.1 Method of Payment. All payments of principal, interest, and other
amounts to be made by the Borrower under this Agreement and the other Loan
Documents shall be made to the Lender at the Principal Office in Dollars and
immediately available funds, without setoff, deduction, or counterclaim, and
free and clear of all taxes at the time and in the manner provided in the Note.
Section 3.2 Prepayments.
A. Voluntary Prepayments. The Borrower may prepay all or any portion of the Note
to the extent and in the manner provided for therein.
B. Mandatory Prepayment. The Borrower must pay on DEMAND the amount by which at
any time the unpaid principal balance of the Note, plus the Guidance Line
Borrowing Base Usage, exceed the Borrowing Base.
ARTICLE IV
Security
Section 4.1 Collateral. To secure full and complete payment and performance of
the Obligations, the Borrower shall execute and deliver or cause to be executed
and delivered all of the Security Documents required by the Lender covering the
Property and collateral described in such Security Documents (which, together
with any other Property and collateral described in the Security Agreement, and
any other property which may now or hereafter secure the Obligations or any part
thereof, is sometimes herein called the “Collateral”). The Borrower shall
execute and cause to be executed such further documents and instruments,
including without limitation, Uniform Commercial Code financing statements, as
the Lender, in its sole discretion, deems necessary or desirable to create,
evidence, preserve, and perfect its liens and security interests in the
Collateral.
Section 4.2 Setoff. If an Event of Default shall have occurred and be
continuing, the Lender shall have the right to set off and apply against the
Obligations in such manner as the Lender may determine, at any time and without
notice to the Borrower, any and all deposits (general or special, time or
demand, provisional or final) or other sums at any time credited by or owing
from the Lender to the Borrower whether or not the Obligations are then due. As
further security for the Obligations, the Borrower hereby grants to the Lender a
security interest in all money, instruments, and other property of the Borrower
now or hereafter held by the Lender, including, without limitation, property
held in safekeeping. In addition to the Lender’s right of setoff and as further
security for the Obligations, the Borrower hereby grants to the Lender a
security interest in all deposits (general or special, time or demand,
provisional or final) and other accounts of the Borrower now or hereafter on
deposit with or held by the Lender and all other sums at any time credited by or
owing from the Lender to the Borrower. The rights and remedies of the Lender
hereunder are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which the Lender may have.

      LOAN AGREEMENT   Page 11

 

 



--------------------------------------------------------------------------------



 



ARTICLE V
Conditions Precedent
Section 5.1 Initial Extension of Credit. The obligation of the Lender to make
the initial Advance under the Note is subject to the condition precedent that
the Lender shall have received on or before the day of such Advance all of the
following, each dated (unless otherwise indicated) the date hereof, in form and
substance satisfactory to the Lender:
A. Resolutions. Resolutions of the Board of Directors (or other governing body)
of the Borrower certified by the Secretary or an Assistant Secretary (or other
custodian of records) of the Borrower which authorize the execution, delivery,
and performance by the Borrower of this Agreement and the other Loan Documents
to which the Borrower is or is to be a party;
B. Incumbency Certificate. A certificate of incumbency certified by an
authorized officer or representative certifying the names of the individuals or
other Persons authorized to sign this Agreement and each of the other Loan
Documents to which the Borrower is or is to be a party (including the
certificates contemplated herein) on behalf of the Borrower together with
specimen signatures of such Persons;
C. Constituent Documents. The Constituent Documents for the Borrower as of a
date acceptable to the Lender;
D. Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation or organization of the Borrower as to
the existence and good standing of the Borrower, each of a date acceptable to
lender;
E. Note. The Note executed by the Borrower;
F. Security Documents. The Security Documents executed by the Borrower and other
Obligated Parties;
G. Financing Statements. Uniform Commercial Code financing statements executed
by the Borrower and covering such Collateral as the Lender may request;
H. Control Agreement. A Control Agreement, in form and substance acceptable to
Lender pertaining to the Collateral Account;
I. Insurance Matters. Copies of insurance certificates describing all insurance
policies required by Section 7.5;

      LOAN AGREEMENT   Page 12

 

 



--------------------------------------------------------------------------------



 



J. UCC Search. The results of a Uniform Commercial Code search showing all
financing statements and other documents or instruments on file against the
Borrower in the office of the Secretary of State of Texas, such search to be as
of a date no more than ten (10) days prior to the date of the initial Advance or
the Letter of Credit;
K. Opinion of Counsel. A favorable opinion of legal counsel to the Borrower and
the Guarantors, as to such other matters as the Lender may reasonably request;
and
L. Attorneys’ Fees and Expenses. Evidence that the costs and expenses (including
reasonable attorneys’ fees) referred to in Section 11.1, to the extent incurred,
shall have been paid in full by the Borrower.
M. Additional Items. The additional items set forth on Schedule 5.1(n).
Section 5.2 All Extensions of Credit. The obligation of the Lender to make any
Advance (including the initial Advance) is subject to the following additional
conditions precedent:
A. Request for Advance. The Lender shall have received in accordance with this
Agreement an Advance Request Form pursuant to the Lender’s requirements dated
the date of such Advance and executed by an authorized officer of the Borrower;
B. No Default, Etc. No Default or material adverse change or effect shall have
occurred and be continuing, or would result from or after giving effect to such
Advance;
C. Representations and Warranties. All of the representations and warranties
contained in Article VI hereof and in the other Loan Documents shall be true and
correct on and as of the date of such Advance with the same force and effect as
if such representations and warranties had been made on and as of such date; and
D. Additional Documentation. The Lender shall have received such additional
approvals, opinions, or documents as the Lender or its legal counsel may
reasonably request.
ARTICLE VI
Representations and Warranties
To induce the Lender to enter into this Agreement, and except as set forth on
the Disclosure Schedule, the Borrower represents and warrants to the Lender
that:
Section 6.1 Corporate Existence. The Borrower and each of its Subsidiaries
(a) is a corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation; (b) has all requisite
power and authority to own its assets and carry on its business as now being or
as proposed to be conducted; and (c) is qualified to do business in all
jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a material adverse effect
on its business, condition (financial or otherwise), operations, prospects, or
properties. The Borrower has the power and authority to execute, deliver, and
perform its obligations under this Agreement and the other Loan Documents to
which it is or may become a party.

      LOAN AGREEMENT   Page 13

 

 



--------------------------------------------------------------------------------



 



Section 6.2 Financial Statements; Etc. The Borrower has delivered to the Lender
audited consolidated financial statements of the Borrower and its Subsidiaries
as at and for the fiscal year ended December 31, 2007 and unaudited consolidated
financial statements of the Borrower and its Subsidiaries for the six (6) month
period ended June 30, 2008. Such financial statements are true and correct, have
been prepared in accordance with GAAP, and fairly and accurately present, on a
consolidated basis, the financial condition of the Borrower and its Subsidiaries
as of the respective dates indicated therein and the results of operations for
the respective periods indicated therein. Neither the Borrower nor any of its
Subsidiaries has any material contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments, or unrealized or anticipated losses
from any unfavorable commitments except as referred to or reflected in such
financial statements. There has been no material adverse change in the business,
condition (financial or otherwise), operations, prospects, or properties of the
Borrower or any of its Subsidiaries since the effective date of the most recent
financial statements referred to in this Section. All projections delivered by
the Borrower to the Lender have been prepared in good faith, with care and
diligence and use assumptions that are reasonable under the circumstances at the
time such projections were prepared and delivered to the Lender and all such
assumptions are disclosed in the projections.
Section 6.3 Action; No Breach. The execution, delivery, and performance by the
Borrower of this Agreement and the other Loan Documents to which the Borrower is
or may become a party and compliance with the terms and provisions hereof and
thereof have been duly authorized by all requisite action on the part of the
Borrower and do not and will not (a) violate or conflict with, or result in a
breach of, or require any consent under (i) Constituent Documents of the
Borrower or any of its Subsidiaries, (ii) any applicable law, rule, or
regulation or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator, or (iii) any agreement or instrument to which the
Borrower or any of its Subsidiaries is a party or by which any of them or any of
their Properties is bound or subject, or (b) constitute a default under any such
agreement or instrument, or result in the creation or imposition of any Lien
upon any of the revenues or assets of the Borrower or any Subsidiary.
Section 6.4 Operation of Business. The Borrower and each of its Subsidiaries
possess all licenses, permits, franchises, patents, copyrights, trademarks, and
tradenames, or rights thereto, necessary to conduct their respective businesses
substantially as now conducted and as presently proposed to be conducted, and
the Borrower and each of its Subsidiaries are not in violation of any valid
rights of others with respect to any of the foregoing.
Section 6.5 Litigation and Judgments. There is no action, suit, investigation,
or proceeding before or by any Governmental Authority or arbitrator pending, or
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any of its Subsidiaries, that would, if adversely determined, have a material
adverse effect on the business, condition (financial or otherwise), operations,
prospects, or properties of the Borrower or any of its Subsidiaries or the
ability of the Borrower to pay and perform the Obligations. There are no
outstanding judgments against the Borrower or any Subsidiary of the Borrower.

      LOAN AGREEMENT   Page 14

 

 



--------------------------------------------------------------------------------



 



Section 6.6 Rights in Properties; Liens. The Borrower and each of its
Subsidiaries have good and indefeasible title to or valid leasehold interests in
their respective Properties, including the Properties reflected in the financial
statements described in Section 6.2, and none of the Properties of the Borrower
or any Subsidiary is subject to any Lien, except as permitted by Section 8.2.
Section 6.7 Enforceability. This Agreement constitutes, and the other Loan
Documents to which the Borrower is party, when delivered, shall constitute
legal, valid, and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms, except as limited by
bankruptcy, insolvency, or other laws of general application relating to the
enforcement of creditors’ rights.
Section 6.8 Approvals. No authorization, approval, or consent of, and no filing
or registration with, any Governmental Authority or third party is or will be
necessary for the execution, delivery, or performance by the Borrower of this
Agreement and the other Loan Documents to which the Borrower is or may become a
party or the validity or enforceability thereof.
Section 6.9 Debt. The Borrower and its Subsidiaries have no Debt except as shown
on the financial statements set forth in the June 30, 2008 10Q submitted by the
Borrower to the SEC.
Section 6.10 Taxes. The Borrower and each Subsidiary have filed all tax returns
(federal, state, and local) required to be filed, including all income,
franchise, employment, property, and sales tax returns, and have paid all of
their respective liabilities for taxes, assessments, governmental charges, and
other levies that are due and payable. The Borrower knows of no pending
investigation of the Borrower or any Subsidiary by any taxing authority or of
any pending but unassessed tax liability of the Borrower or any Subsidiary.
Section 6.11 Use of Proceeds; Margin Securities. Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations G, T, U, or X of the Board of Governors
of the Federal Reserve System), and no part of the proceeds of any Advance will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying margin stock.
Section 6.12 ERISA. The Borrower and each Subsidiary are in compliance in all
material respects with all applicable provisions of ERISA. Neither a Reportable
Event nor a Prohibited Transaction has occurred and is continuing with respect
to any Plan. No notice of intent to terminate a Plan has been filed, nor has any
Plan been terminated. No circumstances exist which constitute grounds entitling
the PBGC to institute proceedings to terminate, or appoint a trustee to
administer, a Plan, nor has the PBGC instituted any such proceedings. Neither
the Borrower nor any ERISA Affiliate has completely or partially withdrawn from
a Multiemployer Plan. The Borrower and each ERISA Affiliate have met their
minimum funding requirements under ERISA with respect to all of their Plans, and
the present value of all vested benefits under each Plan do not exceed the fair
market value of all Plan assets allocable to such benefits, as determined on the
most recent valuation date of the Plan and in accordance with ERISA. Neither the
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC under
ERISA.

      LOAN AGREEMENT   Page 15

 

 



--------------------------------------------------------------------------------



 



Section 6.13 Disclosure. No statement, information, report, representation, or
warranty made by the Borrower in this Agreement or in any other Loan Document or
furnished to the Lender in connection with this Agreement or any of the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements herein
or therein not misleading. There is no fact known to the Borrower which has a
material adverse effect, or which might in the future have a material adverse
effect, on the business, condition (financial or otherwise), operations,
prospects, or properties of the Borrower or any Subsidiary that has not been
disclosed in writing to the Lender.
Section 6.14 Subsidiaries, Ventures, Etc. The Borrower has no Subsidiaries,
Affiliates or joint ventures or partnerships other than those listed on the
Disclosure Schedule and the Disclosure Schedule sets forth the jurisdiction of
incorporation or organization of each such Person and the percentage of the
Borrower’s ownership interest in such Person. All of the outstanding capital
stock or other ownership interest of Person described in the Disclosure Schedule
has been validly issued, is fully paid, and is nonassessable.
Section 6.15 Agreements. Neither the Borrower nor any Subsidiary is a party to
any indenture, loan, or credit agreement, or to any lease or other agreement or
instrument, or subject to any charter or corporate or other organizational
restriction which could have a material adverse effect on the business,
condition (financial or otherwise), operations, prospects, or properties of the
Borrower or any Subsidiary, or the ability of the Borrower to pay and perform
its obligations under the Loan Documents to which it is a party. Neither the
Borrower nor any Subsidiary is in default in any respect in the performance,
observance, or fulfillment of any of the obligations, covenants, or conditions
contained in any agreement or instrument material to its business to which it is
a party.
Section 6.16 Compliance with Laws. Neither the Borrower nor any Subsidiary is in
violation in any material respect of any law, rule, regulation, order, or decree
of any Governmental Authority or arbitrator.
Section 6.17 Inventory. All inventory of the Borrower has been and will
hereafter be produced in compliance with all applicable laws, rules,
regulations, and governmental standards, including, without limitation, the
minimum wage and overtime provisions of the Fair Labor Standards Act, as amended
(29 U.S.C. §§ 201-219), and the regulations promulgated thereunder.
Section 6.18 Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

      LOAN AGREEMENT   Page 16

 

 



--------------------------------------------------------------------------------



 



Section 6.19 Public Utility Holding Company Act. Neither the Borrower nor any
Subsidiary is a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” or a “public utility” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.
Section 6.20 Intellectual Property. All material intellectual property owned or
used by the Borrower, any Subsidiary or any Obligated Party is listed, together
with application or registration numbers, where applicable, in the Disclosure
Schedule. Each Person identified on the Disclosure Schedule owns, or is licensed
to use, all Intellectual Property necessary to conduct its business as currently
conducted except for such Intellectual Property the failure of which to own or
license could not reasonably be expected to have a material adverse effect. Each
Person identified on the Disclosure Schedule will maintain the patenting and
registration of all Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office, or other appropriate
Governmental Authority and each Person identified on the Disclosure Schedule
will promptly patent or register, as the case may be, all new Intellectual
Property and notify the Lender in writing five (5) Business Days prior to filing
any such new patent or registration.
Section 6.21 Depository Relationship. To induce the Lender to establish the
interest rates provided for in the Note, the Borrower will use the Lender as its
principal depository bank and the Borrower covenants and agrees to maintain the
Lender as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.
ARTICLE VII
Affirmative Covenants
The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Commitment hereunder, the Borrower
will perform and observe the following positive covenants, unless the Lender
shall otherwise consent in writing:
Section 7.1 Reporting Requirements. The Borrower will furnish to the Lender:
A. Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each fiscal year of the Borrower, beginning
with the fiscal year ending December 31, 2008, (i) a copy of the annual audit
report of the Borrower and the Subsidiaries for such fiscal year containing, on
a consolidated and consolidating basis, balance sheets and statements of income,
retained earnings, and cash flow as at the end of such fiscal year and for the
12-month period then ended, in each case setting forth in comparative form the
figures for the preceding fiscal year, all in reasonable detail and audited and
certified by Borrower’s independent certified public accountants to the effect
that such report has been prepared in accordance with GAAP and containing no
material qualifications or limitations on scope;

      LOAN AGREEMENT   Page 17

 

 



--------------------------------------------------------------------------------



 



B. Quarterly Financial Statements. As soon as available, and in any event within
forty-five (45) days after the end of each of the quarters of each fiscal year
of the Borrower, a copy of an unaudited financial report of the Borrower and its
Subsidiaries as of the end of such fiscal quarter and for the portion of the
fiscal year then ended, containing, on a consolidated and consolidating basis,
balance sheets and statements of income, retained earnings, and cash flow, in
each case setting forth in comparative form the figures for the corresponding
period of the preceding fiscal year, all in reasonable detail certified by the
chief financial officer of the Borrower to have been prepared in accordance with
GAAP and to fairly and accurately present (subject to year-end audit
adjustments) the financial condition and results of operations of the Borrower
and its Subsidiaries, on a consolidated and consolidating basis, at the date and
for the periods indicated therein;
C. Borrowing Base Report. As soon as available, and in any event within thirty
(30) days after the end of each calendar quarter, a Borrowing Base Report, in a
form acceptable to the Lender, certified by the chief financial officer of the
Borrower;
D. Notice of Litigation. Promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any Governmental Authority or arbitrator
affecting the Borrower or any Subsidiary which, if determined adversely to the
Borrower or such Subsidiary, would require Borrower or such Subsidiary to pay
$5,000,000.00 or more to the successful party;
E. Notice of Default. As soon as possible and in any event within ten (10) days
after the occurrence of each Default, a written notice setting forth the details
of such Default and the action that the Borrower has taken and proposes to take
with respect thereto;
F. Reports to Other Creditors. Promptly after the furnishing thereof, copies of
any statement or report furnished to any other party pursuant to the terms of
any indenture, loan, or credit or similar agreement and not otherwise required
to be furnished to the Lender pursuant to any other clause of this Section;
G. Collateral Account. As soon as available, and in any event within ten
(10) days after each calendar quarter, a copy of the quarterly statement
pertaining to the Collateral Account.
To the extent that the financial statements described in Subsections A and B
above are generally available to the public, Borrower shall be deemed in
compliance with such Subsections.

      LOAN AGREEMENT   Page 18

 

 



--------------------------------------------------------------------------------



 



Section 7.2 Maintenance of Existence; Conduct of Business. The Borrower will
preserve and maintain, and will cause each Subsidiary to preserve and maintain,
its existence and all of its leases, privileges, licenses, permits, franchises,
qualifications, and rights that are necessary or desirable in the ordinary
conduct of its business. The Borrower will conduct, and will cause each
Subsidiary to conduct, its business in an orderly and efficient manner in
accordance with good business practices. Without limitation, the Borrower will
not make (and will not permit any of its Subsidiaries to make) any material
change in its credit collection policies if such change would materially impair
the collectability of any Account, nor will it rescind, cancel or modify any
Account except in the ordinary course of business.
Section 7.3 Maintenance of Properties. The Borrower will maintain, keep, and
preserve, and cause each Subsidiary to maintain, keep, and preserve, all of its
Properties (tangible and intangible) necessary or useful in the proper conduct
of its business in good working order and condition.
Section 7.4 Taxes and Claims. The Borrower will pay or discharge, and will cause
each Subsidiary to pay or discharge, at or before maturity or before becoming
delinquent (a) all taxes, levies, assessments, and governmental charges imposed
on it or its income or profits or any of its property, and (b) all lawful claims
for labor, material, and supplies, which, if unpaid, might become a Lien upon
any of its property; provided, however, that neither the Borrower nor any
Subsidiary shall be required to pay or discharge any tax, levy, assessment, or
governmental charge which is being contested in good faith by appropriate
proceedings diligently pursued, and for which adequate reserves have been
established.
Section 7.5 Insurance. The Borrower will maintain, and will cause each of the
Subsidiaries to maintain, insurance with financially sound and reputable
insurance companies in such amounts and covering such risks as is usually
carried by corporations engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower and the Subsidiaries
operate, provided that in any event the Borrower will maintain and cause each
Subsidiary to maintain workmen’s compensation insurance, property insurance,
comprehensive general liability insurance.
Section 7.6 Inspection Rights. At any reasonable time and from time to time, the
Borrower will permit, and will cause each Subsidiary to permit, representatives
of the Lender to examine the Collateral and conduct Collateral audits, to
examine, copy, and make extracts from its books and records, to visit and
inspect its properties, and to discuss its business, operations, and financial
condition with its officers, employees, and independent certified public
accountants.
Section 7.7 Keeping Books and Records. The Borrower will maintain, and will
cause each Subsidiary to maintain, proper books of record and account in which
full, true, and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities.
Section 7.8 Compliance with Laws. The Borrower will comply, and will cause each
Subsidiary to comply, in all material respects with all applicable laws, rules,
regulations, orders, and decrees of any Governmental Authority or arbitrator.
Section 7.9 Compliance with Agreements. The Borrower will comply, and will cause
each Subsidiary to comply, in all material respects with all agreements,
contracts, and instruments binding on it or affecting its properties or
business.

      LOAN AGREEMENT   Page 19

 

 



--------------------------------------------------------------------------------



 



Section 7.10 Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute and deliver such further agreements and instruments and
take such further action as may be requested by the Lender to carry out the
provisions and purposes of this Agreement and the other Loan Documents and to
create, preserve, and perfect the Liens of the Lender in the Collateral.
Section 7.11 ERISA. The Borrower will comply, and will cause each Subsidiary to
comply, with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.
ARTICLE VIII
Negative Covenants
The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Commitment hereunder, the Borrower
will perform and observe the following negative covenants, unless the Lender
shall otherwise consent in writing:
Section 8.1 Transactions With Affiliates. The Borrower will not enter into, and
will not permit any Subsidiary to enter into, any transaction, including,
without limitation, the purchase, sale, or exchange of property or the rendering
of any service, with any Affiliate of the Borrower or such Subsidiary, except in
the ordinary course of and pursuant to the reasonable requirements of the
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower or such Subsidiary.
Section 8.2 Nature of Business. The Borrower will not become a private company
or de-list its common stock from NASDAQ.
Section 8.3 Environmental Protection. The Borrower will not, and will not permit
any of its Subsidiaries to, (a) use (or permit any tenant to use) any of their
respective properties or assets for the handling, processing, storage,
transportation, or disposal of any Hazardous Material, (b) generate any
Hazardous Material, (c) conduct any activity that is likely to cause a Release
or threatened Release of any Hazardous Material, or (d) otherwise conduct any
activity or use any of their respective properties or assets in any manner that
is likely to violate any Environmental Law or create any Environmental
Liabilities for which the Borrower or any of its Subsidiaries would be
responsible.
Section 8.4 Accounting. The Borrower will not, and will not permit any of its
Subsidiaries to, change its fiscal year or make any change (a) in accounting
treatment or reporting practices, except as allowed by GAAP, or (b) in tax
reporting treatment, except as allowed by law and disclosed to the Lender.
Section 8.5 No Negative Pledge. The Borrower will not, and will not permit any
Subsidiary to, enter into or permit to exist any arrangement or agreement, other
than pursuant to this Agreement or any Loan Document, which directly or
indirectly prohibits the Borrower or any Subsidiary from creating or incurring a
Lien on any of its assets.

      LOAN AGREEMENT   Page 20

 

 



--------------------------------------------------------------------------------



 



ARTICLE IX
Financial Covenants
OMITTED
ARTICLE X
Default
Section 10.1 Events of Default. Each of the following shall be deemed an “Event
of Default”:
A. The Borrower shall fail to pay the Obligations or any part thereof shall not
be paid within five (5) days of when due or declared due.
B. The Borrower shall fail to provide to the Lender timely any notice of Default
as required by Section 7.1(g) of this Agreement or the Borrower shall breach any
provision of Article VIII of this Agreement.
C. Any representation or warranty made or deemed made by the Borrower or any
Obligated Party (or any of their respective officers) in any Loan Document or in
any certificate, report, notice, or financial statement furnished at any time in
connection with this Agreement shall be false, misleading, or erroneous in any
material respect when made or deemed to have been made.
D. The Borrower or any Obligated Party shall fail to perform, observe, or comply
with any covenant, agreement, or term contained in this Agreement or any other
Loan Document (other than as covered by Section 10.1(a) and (b) above), and such
failure continues for more than thirty (30) days following the date such failure
first began.
E. The Borrower, any Subsidiary, or any Obligated Party shall commence a
voluntary proceeding seeking liquidation, reorganization, or other relief with
respect to itself or its debts under any bankruptcy, insolvency, or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian, or other similar official of it or a
substantial part of its property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any corporate action to authorize any of the foregoing.
F. The Borrower, any Subsidiary, or any Obligated Party shall fail to pay when
due any principal of or interest on any Debt (other than the Obligations), or
the maturity of any such Debt shall have been accelerated, or any such Debt
shall have been required to be prepaid prior to the stated maturity thereof, or
any event shall have occurred that permits (or, with the giving of notice or
lapse of time or both, would permit) any holder or holders of such Debt or any
Person acting on behalf of such holder or holders to accelerate the maturity
thereof or require any such prepayment.

      LOAN AGREEMENT   Page 21

 

 



--------------------------------------------------------------------------------



 



G. This Agreement or any other Loan Document shall cease to be in full force and
effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by the Borrower, any Subsidiary, any
Obligated Party or any of their respective shareholders, or the Borrower or any
Obligated Party shall deny that it has any further liability or obligation under
any of the Loan Documents, or any lien or security interest created by the Loan
Documents shall for any reason cease to be a valid, first priority perfected
security interest in and lien upon any of the Collateral purported to be covered
thereby.
H. If any Obligated Party is a corporation, partnership or other entity, such
Person shall be the subject of a bankruptcy or receivership proceeding or shall
have dissolved, liquidated or otherwise ceased doing business.
I. The Borrower, any of its Subsidiaries, or any Obligated Party, or any of
their properties, revenues, or assets, shall become subject to an order of
forfeiture, seizure, or divestiture (whether under RICO or otherwise) and the
same shall not have been discharged within thirty (30) days from the date of
entry thereof.
J. An involuntary proceeding shall be commenced against the Borrower, any
Subsidiary, or any Obligated Party seeking liquidation, reorganization, or other
relief with respect to it or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, or other similar official for it or a
substantial part of its property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of thirty (30) days.
K. A final judgment or judgments for the payment of money in excess of Five
Million and No/100 Dollars ($5,000,000.00) in the aggregate shall be rendered by
a court or courts against the Borrower, any of its Subsidiaries, or any
Obligated Party and the same shall not be discharged (or provision shall not be
made for such discharge), or a stay of execution thereof shall not be procured,
within thirty (30) days from the date of entry thereof and the Borrower or the
relevant Subsidiary or Obligated Party shall not, within said period of thirty
(30) days, or such longer period during which execution of the same shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal.
L. The outstanding amount of the Advances, plus the outstanding Guidance Line
Obligations, shall at any time exceed: (i) eighty-five percent (85%) of the
Borrowing Base and the continuation thereof for five (5) calendar days, or (ii)
ninety percent (90%) of the Borrowing Base.

      LOAN AGREEMENT   Page 22

 

 



--------------------------------------------------------------------------------



 



Section 10.2 Remedies Upon Default. If any Event of Default shall occur and be
continuing, the Lender may without notice terminate the Commitment and declare
the Obligations or any part thereof to be immediately due and payable, and the
same shall thereupon become immediately due and payable, without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that upon the occurrence of an Event of Default under Section 10.1(e)
or Section 10.1(m), the Commitment shall automatically terminate, and the
Obligations shall become immediately due and payable without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by the Borrower. If any Event of
Default shall occur and be continuing, the Lender may cause the Collateral
Account to be liquidated and the proceeds applied to the Obligations in such
order as Lender may determine, and may exercise all other rights and remedies
available to it in law or in equity, under the Loan Documents, or otherwise.
Section 10.3 Performance by the Lender. If the Borrower shall fail to perform
any covenant or agreement contained in any of the Loan Documents, the Lender may
perform or attempt to perform such covenant or agreement on behalf of the
Borrower. In such event, the Borrower shall, at the request of the Lender,
promptly pay any amount expended by the Lender in connection with such
performance or attempted performance to the Lender, together with interest
thereon at the Default Rate from and including the date of such expenditure to
but excluding the date such expenditure is paid in full. Notwithstanding the
foregoing, it is expressly agreed that the Lender shall not have any liability
or responsibility for the performance of any obligation of the Borrower under
this Agreement or any other Loan Document.
ARTICLE XI
Miscellaneous
Section 11.1 Expenses. The Borrower hereby agrees to pay on demand: (a) all
costs and expenses of the Lender in connection with the preparation,
negotiation, execution, and delivery of this Agreement and the other Loan
Documents and any and all amendments, modifications, renewals, extensions, and
supplements thereof and thereto, including, without limitation, the reasonable
fees and expenses of legal counsel, advisors, consultants, and auditors for the
Lender, (b) all costs and expenses of the Lender in connection with any Default
and the enforcement of this Agreement or any other Loan Document, including,
without limitation, the fees and expenses of legal counsel, advisors,
consultants, and auditors for the Lender, (c) all transfer, stamp, documentary,
or other similar taxes, assessments, or charges levied by any Governmental
Authority in respect of this Agreement or any of the other Loan Documents,
(d) all costs, expenses, assessments, and other charges incurred in connection
with any filing, registration, recording, or perfection of any security interest
or Lien contemplated by this Agreement or any other Loan Document, and (e) all
other costs and expenses incurred by the Lender in connection with this
Agreement or any other Loan Document, any litigation, dispute, suit, proceeding
or action; the enforcement of its rights and remedies, protection of its
interests in bankruptcy, insolvency or other legal proceedings, including,
without limitation, all costs, expenses, and other charges (including the
Lender’s internal charges) incurred in connection with evaluating, observing,
collecting, examining, auditing, appraising, selling, liquidating, or otherwise
disposing of the Collateral or other assets of the Borrower.

      LOAN AGREEMENT   Page 23

 

 



--------------------------------------------------------------------------------



 



Section 11.2 INDEMNIFICATION. THE BORROWER SHALL INDEMNIFY THE LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, AND AGENTS FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS,
COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH ANY OF THEM MAY BECOME
SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE
NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF
ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS, (C) ANY BREACH BY THE BORROWER OF ANY REPRESENTATION, WARRANTY,
COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS, (D) THE
PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY
HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR AFFECTING ANY OF THE PROPERTIES
OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY, (E) THE USE OR PROPOSED USE OF ANY
LETTER OF CREDIT, (F) ANY AND ALL TAXES, LEVIES, DEDUCTIONS, AND CHARGES IMPOSED
ON THE LENDER OR ANY OF THE LENDER’S CORRESPONDENTS IN RESPECT OF ANY LETTER OF
CREDIT, OR (G) ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING,
WITHOUT LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER
PROCEEDING, RELATING TO ANY OF THE FOREGOING. WITHOUT LIMITING ANY PROVISION OF
THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE
PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE
INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES,
CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES
(INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR RESULTING FROM THE SOLE
CONTRIBUTORY OR ORDINARY NEGLIGENCE OF SUCH PERSON.
Section 11.3 Limitation of Liability. Neither the Lender nor any Affiliate,
officer, director, employee, attorney, or agent of the Lender shall have any
liability with respect to, and the Borrower hereby waives, releases, and agrees
not to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Lender or any of the Lender’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.
Section 11.4 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Lender shall have the right
to act exclusively in the interest of the Lender and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to the Borrower or any of the Borrower’s shareholders
or any other Person.

      LOAN AGREEMENT   Page 24

 

 



--------------------------------------------------------------------------------



 



Section 11.5 Lender Not Fiduciary. The relationship between the Borrower and the
Lender is solely that of debtor and creditor, and the Lender has no fiduciary or
other special relationship with the Borrower, and no term or condition of any of
the Loan Documents shall be construed so as to deem the relationship between the
Borrower and the Lender to be other than that of debtor and creditor.
Section 11.6 Omitted.
Section 11.7 No Waiver; Cumulative Remedies. No failure on the part of the
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power,
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.
Section 11.8 Successors and Assigns. This Agreement is binding upon and shall
inure to the benefit of the Lender and the Borrower and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Lender.
Section 11.9 Survival. All representations and warranties made in this Agreement
or any other Loan Document or in any document, statement, or certificate
furnished in connection with this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and no investigation by
the Lender or any closing shall affect the representations and warranties or the
right of the Lender to rely upon them. Without prejudice to the survival of any
other obligation of the Borrower hereunder, the obligations of the Borrower
under subsections 11.1, and 11.2 shall survive repayment of the Note and
termination of the Commitment.
Section 11.10 ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT, THE NOTE, AND THE
OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG
THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. The
provisions of this Agreement and the other Loan Documents to which the Borrower
is a party may be amended or waived only by an instrument in writing signed by
the parties hereto.

      LOAN AGREEMENT   Page 25

 

 



--------------------------------------------------------------------------------



 



Section 11.11 Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or subject to the last sentence hereof electronic mail address
specified for notices below the signatures hereon or to such other address as
shall be designated by such party in a notice to the other parties. All such
other notices and other communications shall be deemed to have been given or
made upon the earliest to occur of (i) actual receipt by the intended recipient
or (ii) (A) if delivered by hand or courier, when signed for by the designated
recipient; (B) if delivered by mail, four business days after deposit in the
mail, postage prepaid; (C) if delivered by facsimile when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of the last sentence below) when
delivered; provided, however, that notices and other communications pursuant to
Article II shall not be effective until actually received by the Lender.
Electronic mail and intranet websites may be used only to distribute only
routine communications, such as financial statements and other information, and
to distribute Loan Documents for execution by the parties thereto, and may not
be used for any other purpose.
Section 11.12 Governing Law; Venue; Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas and
the applicable laws of the United States of America. This Agreement has been
entered into in Dallas County, Texas, and it shall be performable for all
purposes in Dallas County, Texas. Any action or proceeding against the Borrower
under or in connection with any of the Loan Documents may be brought in any
state or federal court in Dallas County, Texas. The Borrower hereby irrevocably
(a) submits to the nonexclusive jurisdiction of such courts, and (b) waives any
objection it may now or hereafter have as to the venue of any such action or
proceeding brought in any such court or that any such court is an inconvenient
forum. The Borrower agrees that service of process upon it may be made by
certified or registered mail, return receipt requested, at its address specified
or determined in accordance with the provisions of Section 11.12. Nothing herein
or in any of the other Loan Documents shall affect the right of the Lender to
serve process in any other manner permitted by law or shall limit the right of
the Lender to bring any action or proceeding against the Borrower or with
respect to any of its property in courts in other jurisdictions. Any action or
proceeding by the Borrower against the Lender shall be brought only in a court
located in Dallas County, Texas.
Section 11.13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 11.14 Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.
Section 11.15 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
Section 11.16 Participations; Etc. The Lender shall have the right at any time
and from time to time to grant participations in, and sell and transfer, the
Obligations and any Loan Documents. Each actual or proposed participant or
assignee, as the case may be, shall be entitled to receive all information
received by the Lender regarding the Borrower and its Subsidiaries, including,
without limitation, information required to be disclosed to a participant or
assignee pursuant to Banking Circular 181 (Rev., August 2, 1984), issued by the
Comptroller of the Currency (whether the actual or proposed participant or
assignee is subject to the circular or not).

      LOAN AGREEMENT   Page 26

 

 



--------------------------------------------------------------------------------



 



Section 11.17 Construction. The Borrower and the Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Borrower and the Lender.
Section 11.18 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default if such action is taken or such condition exists.
Section 11.19 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.
Section 11.20 Arbitration.
A. Upon the demand of any party, any dispute shall be resolved by binding
arbitration (except as set forth in Section 11.20(e) below) in accordance with
the terms of this Agreement or the other Loan Documents. Any party may by
summary proceedings bring an action in court to compel arbitration of a Dispute.
Any party who fails or refuses to submit to arbitration following a lawful
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any Dispute.
B. Arbitration proceedings shall be administered by the American Arbitration
Association (“AAA”) or such other administrator as the parties shall mutually
agree upon in accordance with the AAA Commercial Arbitration Rules. All Disputes
submitted to arbitration shall be resolved in accordance with the Federal
Arbitration Act (Title 9 of the United States Code), notwithstanding any
conflicting choice of law provision in any of the foregoing documents. The
arbitration shall be conducted at a location in Texas selected by the AAA or
other administrator. If there is any inconsistency between the terms hereof and
any such rules, the terms and procedures set forth herein shall control.. All
statutes of limitation applicable to any Dispute shall apply to any arbitration
proceeding. All discovery activities shall be expressly limited to matters
directly relevant to the Dispute being arbitrated. Judgment upon any award
rendered in an arbitration may be entered in any court having jurisdiction;
provided however, that nothing contained herein shall be deemed to be a waiver
by any party that is a bank of the protections afforded to it under Section 91
of Title 12 of the United States Code or any similar applicable state law.

      LOAN AGREEMENT   Page 27

 

 



--------------------------------------------------------------------------------



 



C. No provision hereof shall limit the right of any party to exercise self-help
remedies such as setoff, foreclosure against or sale of any real or personal
property collateral or security, or to obtain provisional or ancillary remedies,
including without limitation, injunctive relief, sequestration, attachment,
garnishment or the appointment of a receiver from a court of competent
jurisdiction before, after or during the pendency of any arbitration or other
proceeding. The exercise of any such remedy shall not waive the right of any
party to compel arbitration hereunder.
D. Arbitrators must be active members of the Texas State Bar with expertise in
the substantive law applicable to the subject matter of the Dispute. Arbitrators
are empowered to resolve Disputes by summary rulings in response to motions
filed prior to the final arbitration hearing. Arbitrators (i) shall resolve all
Disputes in accordance with the substantive law of the State of Texas, (ii) may
grant any remedy or relief that a court of the State of Texas could order or
grant within the scope hereof and such ancillary relief as is necessary to make
effective any award, and (iii) shall have the power to award recovery of all
costs and fees, to impose sanctions and to take such other actions as they deem
necessary to the same extent a judge could pursuant to the Federal Rules of
Civil Procedure, the Texas Rules of Civil Procedure or other applicable law. Any
Dispute in which the amount in controversy is $5,000,000 or less shall be
decided by a single arbitrator who shall not render an award of greater than
$5,000,000 (including damages, costs, fees and expenses). By submission to a
single arbitrator, each party expressly waives any right or claim to recover
more than $5,000,000. Any Dispute in which the amount in controversy exceeds
$5,000,000 shall be decided by majority vote of a panel of three arbitrators;
provided however, that all three arbitrators must actively participate in all
hearings and deliberations.
E. Notwithstanding anything herein to the contrary, in any arbitration in which
the amount in controversy exceeds $25,000,000, the arbitrators shall be required
to make specific, written findings of fact and conclusions of law. In such
arbitrations (i) the arbitrators shall not have the power to make any award
which is not supported by substantial evidence or which is based on legal error,
(ii) an award shall not be binding upon the parties unless the findings of fact
are supported by substantial evidence and the conclusions of law are not
erroneous under the substantive law of the State of Texas, and (iii) the parties
shall have in addition to the grounds referred to in the Federal Arbitration Act
for vacating, modifying or correcting an award the right to judicial review of
(1) whether the findings of fact rendered by the arbitrators are supported by
substantial evidence, and (2) whether the conclusions of law are erroneous under
the substantive law of the State of Texas. Judgment confirming an award in such
a proceeding may be entered only if a court determines the award is supported by
substantial evidence and not based on legal error under the substantive law of
the State of Texas.

      LOAN AGREEMENT   Page 28

 

 



--------------------------------------------------------------------------------



 



F. To the maximum extent practicable, the AAA, the arbitrators and the parties
shall take all action required to conclude any arbitration proceeding within
180 days of the filing of the Dispute with the AAA. No arbitrator or other party
to an arbitration proceeding may disclose the existence, content or results
thereof, except for disclosures of information by a party required in the
ordinary course of its business, by applicable law or regulation, or to the
extent necessary to exercise any judicial review rights set forth herein. If
more than one agreement for arbitration by or between the parties potentially
applies to a Dispute, the arbitration provision most directly related to the
foregoing documents or the subject matter of the Dispute shall control. If any
provision of this Agreement shall be held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or any remaining provisions of this Agreement. This arbitration provision shall
survive termination, amendment or expiration of any of the foregoing documents
or any relationship between the parties.
G. Lender and Borrower hereby agree to keep all Disputes and arbitration
proceedings strictly confidential, provided, however, that Lender and Borrower
may disclose such confidential information as is necessary in any litigation
between Lender and Borrower or as required by applicable law and, on a
confidential basis, to accountants, attorneys and other consultants in the
ordinary course of business.
Section 11.21 Additional Interest Provision. It is expressly stipulated and
agreed to be the intent of the Borrower and the Lender at all times to comply
strictly with the applicable Texas law governing the maximum rate or amount of
interest payable on the indebtedness evidenced by the Note, any Loan Document,
and the Related Indebtedness (or applicable United States federal law to the
extent that it permits the Lender to contract for, charge, take, reserve or
receive a greater amount of interest than under Texas law). If the applicable
law is ever judicially interpreted so as to render usurious any amount
(i) contracted for, charged, taken, reserved or received pursuant to the Note,
any of the other Loan Documents or any other communication or writing by or
between the Borrower and the Lender related to the transaction or transactions
that are the subject matter of the Loan Documents, (ii) contracted for, charged,
taken, reserved or received by reason of the Lender’s exercise of the option to
accelerate the maturity of the Note and/or any and all indebtedness paid or
payable by the Borrower to the Lender pursuant to any Loan Document other than
the Note (such other indebtedness being referred to in this Section as the
“Related Indebtedness”), or (iii) the Borrower will have paid or the Lender will
have received by reason of any voluntary prepayment by the Borrower of the Note
and/or the Related Indebtedness, then it is the Borrower’s and the Lender’s
express intent that all amounts charged in excess of the Maximum Lawful Rate
shall be automatically canceled, ab initio, and all amounts in excess of the
Maximum Lawful Rate theretofore collected by the Lender shall be credited on the
principal balance of the Note and/or the Related Indebtedness (or, if the Note
and all Related Indebtedness have been or would thereby be paid in full,
refunded to the Borrower), and the provisions of the Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder

      LOAN AGREEMENT   Page 29

 

 



--------------------------------------------------------------------------------



 



and thereunder; provided, however, if the Note has been paid in full before the
end of the stated term of any the Note, then the Borrower and the Lender agree
that the Lender shall, with reasonable promptness after the Lender discovers or
is advised by the Borrower that interest was received in an amount in excess of
the Maximum Lawful Rate, either refund such excess interest to the Borrower
and/or credit such excess interest against the Note and/or any Related
Indebtedness then owing by the Borrower to the Lender. The Borrower hereby
agrees that as a condition precedent to any claim seeking usury penalties
against the Lender, the Borrower will provide written notice to the Lender,
advising the Lender in reasonable detail of the nature and amount of the
violation, and the Lender shall have sixty (60) days after receipt of such
notice in which to correct such usury violation, if any, by either refunding
such excess interest to the Borrower or crediting such excess interest against
the Note and/or the Related Indebtedness then owing by the Borrower to the
Lender. All sums contracted for, charged, taken, reserved or received by the
Lender for the use, forbearance or detention of any debt evidenced by the Note
and/or the Related Indebtedness shall, to the extent permitted by applicable
law, be amortized or spread, using the actuarial method, throughout the stated
term of the Note and/or the Related Indebtedness (including any and all renewal
and extension periods) until payment in full so that the rate or amount of
interest on account of the Note and/or the Related Indebtedness does not exceed
the Maximum Lawful Rate from time to time in effect and applicable to the Note
and/or the Related Indebtedness for so long as debt is outstanding. In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) apply to
the Note and/or any of the Related Indebtedness. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of the Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.
Section 11.22 Ceiling Election. To the extent that Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Lawful Rate
payable on the Note and/or any other portion of the Indebtedness, the Lender
will utilize the weekly ceiling from time to time in effect as provided in such
Chapter 303, as amended. To the extent United States federal law permits the
Lender to contract for, charge, take, receive or reserve a greater amount of
interest than under Texas law, Lender will rely on United States federal law
instead of such Chapter 303 for the purpose of determining the Maximum Lawful
Rate. Additionally, to the extent permitted by applicable law now or hereafter
in effect, the Lender may, at its option and from time to time, utilize any
other method of establishing the Maximum Lawful Rate under such Chapter 303 or
under other applicable law by giving notice, if required, to the Borrower as
provided by applicable law now or hereafter in effect.
(Signature page follows)

      LOAN AGREEMENT   Page 30

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

            BORROWER:

INTERPHASE CORPORATION,
a Texas corporation
      By:   /s/ Thomas N. Tipton, Jr.         Name:   Thomas N. Tipton, Jr.     
  Title:   Chief Financial Officer   

Address for Notices:
2901 Dallas Parkway
Suite 200
Plano, Texas 75093
Telephone No.: (214) 654-5368
Fax No.: (214) 654-5500
Attention: Thomas N. Tipton, Jr.
e-mail: ttipton@iphase.com

            LENDER:

TEXAS CAPITAL BANK,
NATIONAL ASSOCIATION
      By:   /s/ Richard L. Rogers         Name:   Richard L. Rogers       
Title:   Senior Vice President   

Address for Notices:
2100 McKinney Avenue
Suite 900
Dallas, Texas 75201
Telephone No.: (214) 932-6854
Fax No.: (214) 932-6607
Attention: Richard L. Rogers
e-mail: rick.rogers@texascapitalbank.com

      LOAN AGREEMENT   Page 31

 

 



--------------------------------------------------------------------------------



 



INDEX TO SCHEDULES

          Description of Schedules   Article/Section  
 
       
Conditions Precedent
    5.1 (h)
Disclosure Schedule
  VI  

      LOAN AGREEMENT   Page 32

 

 